BRIAN QUINN
                                 Chief Justice
                                       
                               JAMES T. CAMPBELL
                                    Justice
                                       
                               MACKEY K. HANCOCK
                                    Justice
                                       
                               PATRICK A. PIRTLE
                                    Justice
                                       
                               Court of Appeals
                                       
                           Seventh District of Texas
                         Potter County Courts Building
                          501 S. Fillmore, Suite 2-A
                          Amarillo, Texas 79101-2449
                         www.7thcoa.courts.state.tx.us
                                       
                                       
                                  PEGGY CULP
                                     CLERK
                                       
                                       
                               MAILING ADDRESS:
                                P. O. Box 9540
                                  79105-9540
                                       
                                       
                                (806) 342-2650
                                       
                               November 28, 2011
                                       
Sean Flammer
SCOTT, DOUGLASS
   & McCONNICO, L.L.P.
600 Congress Avenue, Suite 1500
Austin, TX 78701-2589

Bruce Perkins
Kevin W. Brown
FRITZ, BYRNE, HEAD
   & HARRISON, PLLC
98 San Jacinto Blvd., Suite 2000
Austin, TX 78701-4288

Robert Buckner McKinney
Attorney at Law
P. O. Box 6231
Austiin, TX 78762-0150
Broadus A. Spivey
SPIVEY & GRIGG, L.L.P.
48 East Avenue
Austin, TX 78701-4320


Stephen W. Sather
BARRON & NEWBURGER, PC
1212 Guadalupe, Suite 104
Austin, TX 78701

	Dear Counsel:

		The Court this day disposed of Cause No. 07-10-00109-CV, styled HAROLD F. EGGERS, JR. V. JOHN TOWNES VAN ZANDT, II, WILLIAM VINCENT VAN ZANDT, K. B. V. Z., A MINOR, BY AND THROUGH HER NEXT FRIEND, JEANENE VAN ZANDT, JEANENE VAN ZANDT AND TVZ RECORDS, LLC.  Enclosed are copies of the Court's opinion and judgment and mandate.  Tex. R. App. P. 48.  

		In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with this Court, if any, will be destroyed three years after final disposition of the case or at an earlier date if ordered by the Court.  
					
								Very truly yours,

								PEGGY CULP, CLERK

								By:___________________

xc:
Honorable Gisela D. Triana-Doyal
LaDelle Abilez
Amalia Rodriguez-Mendoza
Administrative Judge
Lexis/Nexis
Wolters Kluwer Law & Business
State Bar of Texas
West Publishing